Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered December 17, 1987, convicting him of criminal sale of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied the effective assistance of trial counsel. We find that when considered as a whole, trial counsel’s performance was sufficiently competent to satisfy the defendant’s constitutional right to the effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
Since the defendant failed to object to the closure of the courtroom at trial when the undercover officer testified, the issue is unpreserved for appellate review (see, People v Scott, 134 AD2d 379; People v Boyd, 64 AD2d 668). Kunzeman, J. P., Balletta, Miller and O’Brien, JJ., concur.